Beasley, Judge.
Defendant appeals the denial of his motion to suppress. Held:
Although the defendant obtained a certificate of review from the trial judge, he failed to make an application to this court for interlocutory review within 10 days after the grant of the certificate. Since an order denying a motion to suppress is not a final judgment (Cody v. State, 116 Ga. App. 331 (157 SE2d 496) (1967)), this appeal is premature and thus is subject to dismissal for failure to comply with OCGA *250§ 5-6-34 (b). Williams v. State, 148 Ga. App. 176 (251 SE2d 130) (1978).
Decided January 7, 1985.
Philip L. Ruppert, for appellant.
Robert E. Keller, District Attorney, William L. McKinnon, Jr., Assistant District Attorney, for appellee.

Appeal dismissed.


Birdsong, P. J., and Carley, J., concur.